     Case 1:19-cv-00544-JAW Document 1 Filed 11/29/19 Page 1 of 2                    PageID #: 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

                                                 )
DAVID AKO-ANNAN,
                                                 )
                                                 )
                   Plaintiff                     )
                                                 )
v.                                               )
                                                 )
                                                        Case No.
                                                 )
EASTERN MAINE MEDICAL                            )
CENTER,                                          )
                                                 )
                                                 )
                                                 )
                  Defendant                      )


                                     NOTICE OF REMOVAL

         Defendant, Eastern Maine Medical Center hereby removes the above captioned action,

Docket. No. BANSC-CV-2019-147, currently pending in Maine Superior Court, Penobscot

County, to the United States District Court for the District of Maine. Removal is based on federal

question jurisdiction pursuant to 28 U.S.C. § 1331 and is authorized by 28 U.S.C. §§ 1441 and

1446. As grounds for removal, the Defendant states as follows:

         1.      Plaintiff filed his Complaint in the Penobscot County Superior Court on or about

November 1, 2019. Defendants have agreed to accept service but have not yet done so.

         2.      The Complaint asserts claims against the Defendant for the violation of the Title

VII of Federal Civil Rights Act, 42 U.S.C. § 2000e, the Maine Human Right Act and the Maine

Whistleblowers Protection Act.

         3.      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1331.

         4.      This action may therefore be removed pursuant to 28 U.S.C. § 1441.
  Case 1:19-cv-00544-JAW Document 1 Filed 11/29/19 Page 2 of 2                      PageID #: 2




       5.      In accordance with 28 U.S.C. § 1446(d), Defendant is filing a copy of this Notice

of Removal with the Maine Superior Court, Penobscot County and is sending a copy to

Plaintiff’s counsel.

       6.      The duplicate record reflects every action taken in the matter by the state court

prior to removal and is attached to the accompanying affidavit of Melissa A. Hewey.

Dated: November 29, 2019                             /s/ Melissa A. Hewey

                                                     Melissa A. Hewey
                                                     Attorney for Defendants

                                                     Drummond Woodsum
                                                     84 Marginal Way, Suite 600
                                                     Portland, ME 04101-2480
                                                     Telephone (207) 772-1941
                                                     Facsimile (207) 772-3627
                                                     mhewey@dwmlaw.com




                                CERTIFICATE OF SERVICE

     I hereby certify that on November 29, 2019, I electronically filed the above Notice of
Removal with the Clerk of the Court.


                                                     /s/ Melissa A. Hewey
                                                     Melissa A. Hewey




                                                 2
